Opinion by
Mr. Chief Justice Bell,
Appellant was arrested and charged with the murder of Helen Whalen. On May 5, 1964, appellant was tried and found guilty of murder in the first degree, and on September 14, 1964 was sentenced to life imprisonment. During his trial, he was represented by counsel.
Appellant filed a petition under the Post Conviction Hearing Act, and was permitted to file an appeal nunc pro tunc to our Court. Two attorneys were appointed to represent him in the appeal. In Commonwealth v. Thomas, 429 Pa. 227, 239 A. 2d 354, this Court affirmed the judgment of sentence.
Appellant filed a second P.C.H.A. petition, which, after argument, was dismissed by the hearing Judge. Appellant appealed the Order dismissing his second P.C.H.A. petition to our Court, and we affirmed per curiam. Commonwealth v. Thomas, 433 Pa. 608, 248 A. 2d 765. In this hearing and in this appeal, appellant was represented by counsel.
- Appellant filed a third P.C.H.A. petition, which was dismissed after a hearing before the hearing Judge. In this hearing and in the present appeal from the Order dismissing appellant’s third P.C.H.A. petition, appellant was represented by counsel.
Appellant’s principal contention is that he should be awarded a new trial because of ineffective assistance of trial counsel. See Com. ex rel. Washington v. Maroney, 427 Pa. 599, 235 A. 2d 349; Commonwealth v. Woody, 440 Pa. 569, 271 A. 2d 477; Commonwealth v. Skipper, 440 Pa. 576, 271 A. 2d 476.
*113We find no merit in this or in any contention of the appellant.
Order affirmed.
Mr. Justice Pomeroy concurs in the result.